EXAMINER’S COMMENTS AND REASONS FOR ALLOWANCE
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Formal Matters
Claim 20 is cancelled.  Claims 1-19 are pending and under examination.  
Priority
	The instant applications claims priority from US provisional application 62/844,286 filed on 5/7/2019.  
Examiner’s Note
The applicant’s after final arguments and amendments from 12/10/2021 have been considered.  All objections and rejections of record are withdrawn in light of applicant’s amendments and arguments. The examiner reconsidered the obviousness-type double patenting rejections in view of applicant’s amendment and arguments and determined that these rejections would also be withdrawn.  
The examiner discussed claims 2-14 and 17-19 with applicant’s counsel, David Hoffman, on 12/22/2021.  These claims are toward characteristics that are provided by the oral dosage form with a first population of core-shell particles and a matrix that relate to the abuse resistance features/properties of the dosage form.  Thus, they limit the dosage form via characteristics that come from the dosage form due to its components and structure.  Each of these limitations of the dosage form is supported by data from examples of the specification and the drawings.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art does not teach or motivate a dosage form of esketamine or pharmaceutically acceptable salt thereof as claimed with having 2 wt% of carbomer gelling polymer and 2 wt% of sodium bicarbonate in the matrix along with other recited limitations.  Applicant shows that the addition of these agents in these concentrations into a matrix of an oral dosage form along with core-shell particles containing esketamine allows for improved characteristics like gelling properties (see example 7 of instant specification and drawings).   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1-19 are allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080.  The examiner can normally be reached on M-F 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARK V STEVENS/
Examiner, Art Unit 1613